DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10 and 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pore DE102017004945.
It is first noted that U.S. Patent Application Publication No. 2020/0158654 A1 is a family member of DE102017004945, but DE102017004945 has an earlier date (2018-11-29). U. S. Patent Application Publication No. 2020/0158654 A1 will be used as a translation of DE102017004945.
Regarding claims 1, 12 and 19, Pore discloses a system/method, comprising: a sensor (sensor 7”; paragraph 105); a body (body 20”) having a first portion configured to hold a desiccant material (drying agent 15”) and a second portion configured to position the sensor in relation to the desiccant material (figure 2: 7”), wherein the desiccant material is configured to adsorb moisture in a desiccated volume (paragraph 82); and a light source configured to illuminate the desiccant material (paragraph 41), wherein the sensor is configured to detect irradiance from the desiccant material for at least one wavelength to determine saturation information for the desiccant material (paragraph 105). Pore discloses that the body comprises an observation chamber to position the sensor a given distance from the desiccant material (see figure 2: the area between sensor 7 and drying agent 15 is a window portion that allows the passage of an optical signal through the window; paragraph 71). 
Regarding claims 2 and 13, Pore discloses that the sensor comprises a photosensor (paragraphs 24 and 41). 
Regarding claims 3 and 14, Pore discloses that the sensor comprises a red, green, blue (RGB) sensor (paragraph 105). 
Regarding claims 4 and 15, Pore discloses that the sensor is configured to detect irradiance from the desiccant material for red, green and blue wavelengths (paragraph 105). 
Regarding claims 5 and 16, Pore discloses that the system includes memory to store wavelength information that corresponds to saturation levels of the desiccant material (paragraph 105). 
Regarding claim 6, Pore discloses that the system comprises a sensor assembly containing the desiccated volume (part of assembly containing desiccant 15”). 
Regarding claims 7 and 18, Pore discloses that the desiccated volume is non-hermetically sealed (paragraph 73). 
Regarding claim 9, Pore discloses that the saturation information comprises a percentage of saturation for the desiccant material (paragraph 105: proportions). 
Regarding claim 10, Pore discloses that the light source is configured to emit visible light (paragraph 41). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pore DE102017004945.
Pore is relied upon as above. 
Regarding claim 11, Pore does not explicitly disclose that the system is secured to an aircraft. However, Pore does disclose that the system can be contained in a battery housing of a vehicle (claim 26). It would have been obvious to one having ordinary skill in the art to utilize the system of Pore in an aircraft battery housing, for the purpose of removing water from such a battery. 

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Applicant argues that there is no “observation chamber” located between the sensor and the drying agent. However, as seen in figure 2, there is distance between sensor 7” and drying agent 15”. Paragraph 71 describes this as a window which permits passage of an optical signal through the window. Since this area allows for the optical signal to pass through it, it can be considered an observation chamber. 
Applicant argues that the drying agent and sensor are separated by a support structure including longitudinal stays. However, since the optical signal is able to pass from the sensor to the drying agent, the area can still be considered an observation chamber, regardless of what support structure is included in the area. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776